Opinion by
White, P. J.
§ 269. Forcible entry; complaint in; sufficiency of; case stated. This is an action of forcible entry and, detainer brought by appellant against appellee in justice’s court and taken by appeal to the county court. In substance, the complaint alleged that, on the 17th of November, 1881, plaintiff was actually seized and possessed, under a contract of lease from defendant, of one hundred and sixty acres of land, describing said land with particularity; that on said date defendant unlawfully, forcibly, and without plaintiff’s consent, entered upon said premises and ejected plaintiff therefrom, and that defendant withholds and refuses to surrender the same to plaintiff though the latter had made written demand of the defendant therefor. On motion of appellee, in the county court, this complaint was adjudged insufficient, and the *328suit was dismissed. 'Held error. The complaint stated a cause of action against a landlord for “forcible entry” as the same is defined by statute. [R. S. art. 2441, subd. 2.] It is in substantial compliance with the statute prescribing the requisites of such a complaint. [R. S. art. 2445; Warren v. Francis, 17 Tex. 544; Cooper v. Marchbanks, 22 Tex. 1.]
February 26, 1887.
Reversed and remanded.